Appeal by the defendant from a judgment of the County Court, Nassau County (Ease, J.), rendered September 8, 2005, convicting him of attempted kidnapping in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his waiver of indictment was not invalidated by the vacatur of the original judgment of conviction pursuant to CPL 440.10, as the original judgment was vacated for reasons unrelated to the validity of the waiver of indictment (see People v Rivera, 24 AD3d 367, 371 [2005]; People v Schultz, 258 AD2d 879, 880 [1999]). When the defendant’s original judgment of conviction was vacated, the superior court information was reinstated (see People v Rivera, 24 AD3d at 371; People v Schultz, 258 AD2d at 880). In addition, the record demonstrates that his waiver of indictment was valid (see CPL 195.10, 195.20; People v Hill, 269 AD2d 404, 405 [2000]; People v Schultz, 258 AD2d at 879-880; see also People v Decclesis, 18 AD3d 882 [2005]; People v Gonzalez, 299 AD2d 581, 582 [2002]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Spolzino, J.P., Skelos, Florio and Dickerson, JJ., concur.